                                                                             FILED
                IN THE UNITED ST ATES DISTRICT COURT
            FOR THE DISTRICT OF MONTANA HELENA DIVISION                        NOV l it- 2019
---------------.--------------et.,;rlt:,-tttt-Bi·•trictCourt
                                                    District Of Montana
ROBIN FEIST,                                        Cause No: CV-19-23-H-SEH

                     Plaintiff,

      vs.
                                                  ORDER OF DISMISSAL WITH
STATE FARM AUTOMOBILE                                    PREJUDICE
INSURANCE COMPANY, FEDERAL
INSURANCE COMPANY, A SUBSIDIARY
OF CHUBB INSURANCE COMPANY
AfK/A CHUBB INA HOLDINGS INC. AND
UNITED FIRE AND CASUALTY
COMPANY

                    Defendants.


      The Court, having reviewed the parties' Stipulation for Dismissal with

Prejudice, and good cause appearing therefor,

      IT IS HEREBY ORDERED that the above, captioned action is dismissed

with prejudice, and Plaintiff and Defendants shall be responsible for their own

costs, expenses and attorney's fees incurred in connection with the above-

captioned action.

      ORDERED this~y ofNovember, 2019.



                                  ,~
                                  United States District Judge
